Gould, J.
(dissenting.) Though no special partnership was formed, the printed notice (which was all the notice the plaintiffs had of any such partners, the special partner not being named in the business,) gave to the plaintiffs notice that the partnership, (whatever it was, general or special,) would cease on such a day. And the debt in suit was contracted after that day. So that the plaintiffs had notice that it was not a partnership debt. This is the whole basis of my views that a new trial should not be had.
Hew trial granted.